JONES, Chief Judge.
This matter is before the court on review of an order of the Referee in Bankruptcy discharging Robert Edward Moore, the bankrupt herein. The petition for review is grounded on three basic objections which have been succinctly stated by the Referee to be: “* * * that bankrupt under Sec. 14, sub. c (2) (of the Bankruptcy Act, Title 11, Section 32, U.S.C.A.) failed to- keep books of account, under Sec. 14, sub. c (6), failed to answer material questions, and under Sec. 14, sub. e (7), failed to explain losses or deficiencies of assets to meet his liabilities.”
There being no conflict as to the law, the only issue of concern here is whether the Referee was sufficiently accurate in his findings of fact, and conclusions upon those 'findings to justify the discharge order. For only if the Referee appears clearly in error should the court overturn his order.
While it may be conceded that there were several irregularities in the bankrupt’s conduct, the- court agrees with the Referee that none of them were of such consequence as to prevent the discharge of the bankrupt. The records of the bankrupt, although not filed promptly nor expertly kept, appear to have been filed ■ in time to permit the trustee adequate opportunity to appraise the bankrupt’s financial condition, and were sufficiently comprehensive to give the trustee a fairly clear picture of the bankrupt’s tangled affairs. The matter of the bankrupt’s indirectness or evasiveness in answering certain questions propounded to him could well be explained by his manifest confusion. At any rate, upon oral examination before the referee, the bankrupt was satisfactorily responsive to satisfy the referee on that point.
It is important to bear in mind that the bankrupt was not a business or a professional man, and that he is not to be charged with the same standard of conduct as such person. , Rather, he was a bricklayer earning only wages; and while the .court does not condone his carelessness, it will consider his limitations in arriving at a just conclusion. Accordingly, the referee’s order will be confirmed and the petition for review dismissed.